Citation Nr: 0112286	
Decision Date: 04/30/01    Archive Date: 05/03/01	

DOCKET NO.  00-13 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for an abdominal aortic 
aneurysm, or residuals thereof.

ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from December 1941 to June 
1946.  He was a Prisoner of War of the Japanese Government 
from May 29, 1942 to January 23, 1943.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Manila, the Philippines.  


REMAND

The veteran in this case seeks entitlement to service 
connection for an abdominal aortic aneurysm.  In pertinent 
part, it is contended that, while a Prisoner of War of the 
Japanese during World War II, the veteran suffered 
"starvation and a lack of essential vitamins," which 
eventually resulted in the development of an abdominal aortic 
aneurysm.  

In that regard, the Board observes that, in January 1997, the 
veteran was hospitalized at a private medical facility where 
he underwent the surgical resection of an abdominal aneurysm.  
Postoperatively, the veteran did "extremely well," though he 
experienced "bounding pulses."  Ultimately, the veteran 
recovered satisfactorily.  

The Board notes that, in conjunction with his claim in June 
1997, the veteran submitted a copy of a "clipping" from a 
March 1993 DAV (Disabled American Veterans) Magazine, 
chronicling various aspects of a VA Aneurysm Detection and 
Management Study (ADAM).  Reportedly, the purpose of this 
study, which was designated as VA Cooperative Study Number 
379, was to "screen and detect" a disease called abdominal 
aortic aneurysm.  According to the "clipping" in question, 
abdominal aortic aneurysm was a swelling of the large artery 
in the abdomen which could burst, resulting in death.  
Additionally noted was that abdominal aortic aneurysm was a 
"leading cause of death" in older people.  Reportedly, in 
attempting to determine the cause of abdominal aortic 
aneurysm, "one story was that the condition could have been 
caused by the starvation that men encountered while being 
held as prisoners of war," in particular, where men were 
prisoners of war for a number of years.  Apparently, in such 
cases, the artery wall was "weakened" due to a lack of 
essential foods, vitamins, and minerals.  

The Board observes that, following a VA cardiovascular 
examination in late July 1999, an opinion was offered that 
there was "no known correlation" between any of the veteran's 
problems (including the postoperative residuals of elective 
abdominal aortic aneurysm repair) and the POW experience.  
However, it does not appear that, at the time of that 
examination, the examiner had either access to or knowledge 
of the aforementioned article/study on abdominal aortic 
aneurysm.  Under such circumstances, the Board is of the 
opinion that further development of the evidence is necessary 
prior to a final adjudication of the veteran's current claim.  

The Board notes that, during the pendency of the veteran's 
appeal, there has been a significant change in the law.  More 
specifically, on November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of the VA with respect to the duty 
to assist, and includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  This law also eliminates the 
concept of a well-grounded claim, and supersedes the decision 
of the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that the VA cannot assist 
in the development of a claim that is not well grounded.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet finalized as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas Derwinski, 1 Vet. App. 308 (1991).  

In light of the aforementioned, and because of the change in 
the law brought about by the VCAA, a remand in this case is 
required for compliance with the notice and duty to assist 
provisions contained in the new law.  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the appellant if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. 
Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992).  For these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

Accordingly, the case is REMANDED for the following action:  

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to July 1999, the date of the 
veteran's most recent VA examination, 
should be obtained and incorporated in 
the claims folder.  The veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  

2.  The RO should then attempt to obtain 
a copy of the aforementioned VA 
Cooperative Study Number 379, that is, 
the "Aneurysm Detection and Management 
Study (ADAM)," purporting to show a 
hypothetical relationship between the 
conditions experienced by prisoners of 
war and later-developing abdominal aortic 
aneurysm.  All such information, when 
obtained, should be made a part of the 
veteran's claims folder.  

3.  The veteran's entire claims folder, 
including any copies of the 
aforementioned study, should then be 
forwarded to a VA specialist in the field 
of cardiovascular disease, and, 
preferably, to that same VA physician who 
conducted the veteran's July 1999 
examination.  Following a review of the 
veteran's claims folder, to include the 
aforementioned VA Cooperative Study 
Number 379, the examiner should offer an 
opinion as to whether the veteran's 
abdominal aortic aneurysm, first shown 
many years following his POW experience, 
was as likely as not the result of that 
experience.  All such information and 
opinions, when obtained, should be made a 
part of the veteran's claims folder.  A 
separate copy of this REMAND must be made 
available to and reviewed by the examiner 
prior to the rendering of the above 
opinion.  Moreover, any opinion expressed 
must be accompanied by a complete 
rationale.  

4.  Thereafter, the RO should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal remains denied, 
the veteran and the veteran's 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless or until otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).






